Citation Nr: 1704084	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for osteoarthritis with degenerative disc disease in the cervical spine (neck disability).

2. Entitlement to a compensable rating from October 1, 2007, to October 2, 2010, and in excess of 10 percent from October 1, 2010, forward for osteoarthritis of the thoracolumbar spine (low back disability).

3. Entitlement to a rating in excess of 10 percent for bilateral lower extremity radiculopathy/sciatica.

4. Entitlement to a rating in excess of 10 percent for bilateral upper extremity radiculopathy/sciatica.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 2007, with an additional 11 months and 11 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As a matter of background, this appeal previously came before the Board in May 2015, at which time it remanded the issues remaining on appeal for further appellate review.  

The Board observes that in the time since its previous remand, the RO issued a rating decision which granted a 10 percent rating for right and left, upper and lower radiculopathy.  See VBMS, Rating Decision, 8/3/2016.   Although those grants are compensable ratings, none of the ratings assigned constitute a maximum grant of the benefit sought on appeal.  As such, the issues of increased ratings for bilateral upper and lower radiculopathy remain before the Board at this time, and have been reclassified above to reflect the August 2016 grants.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the claims on appeal, recent action by the United States Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  

On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), which reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).   Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-170.  

VA has interpreted the Court's holding to imply that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible (opposite joint testing is only applicable where there is an opposite joint, and thus excludes spine claims; it also excludes opposite joint testing when the opposite joint is "damaged," meaning it has a disorder that would make it abnormal).  

In November 2015, the Veteran was afforded a VA examination in connection with the claims on appeal.  Unfortunately, neither examination report pertaining to the neck or low back claims included all of the range of motion testing now deemed necessary per the holding in Correia.  Specifically, while range of motion was provided, neither specified it that testing was for active or passive movement.  Further, specific degrees were not given for weight-bearing vs. non-weight-bearing movement.  As such, the Board will remand the claims so that the Veteran can be afforded a VA examination which complies with all of the directives of 38 C.F.R. § 4.59.

The Board also observes that because the issues of increased ratings for upper and lower extremity radiculopathy may be impacted by the findings of the new examinations ordered for the neck and low back claims, those issues must also be remanded as intertwined.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination of his cervical and thoracolumbar spine and extremities.  A complete copy of the claims file, including a copy of this remand, must be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's neck and low back disabilities to include ranges of motion for the thoracolumbar and cervical spine.  All findings must include range of motion testing in active motion, passive motion, in weight-bearing and non-weight-bearing position.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination, or during period of flare-up should be reported (that determination must also be expressed in terms of degrees of additional limitation of motion).  The examiner should also specify if any portion of the spine is ankylosed or if muscle spasm or guarding is present severe enough to result in abnormal gait or abnormal spinal contour.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If the benefits sought on appeal are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC) and allow adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




